NUMBER 13-21-00270-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


DALE A. SCOGGINS AND ALVIN E. NELSON JR.,                                      Appellants,

                                              v.

NATIVE COMMUNITY CAPITAL,                                                         Appellee.


                    On appeal from the 370th District Court
                          of Hidalgo County, Texas.


                                         ORDER

    Before Chief Justice Contreras and Justices Longoria and Silva
                          Order Per Curiam

       This cause is before the Court on appellants’ amended third motion for extension

of time to file appellants’ brief. See TEX. R. APP. P. 10.5(b). Appellants’ brief was initially

due on October 6, 2022. Appellants filed a motion to extend time to file brief on October

4, 2022, which we granted. The deadline for filing the brief was extended until November

4, 2022. Appellants filed a second motion to extend time to file brief on November 3, 2022,
which we granted. The deadline for filing the brief was extended until December 5, 2022.

In the current amended motion, appellants state that an additional thirty-day extension is

necessary because counsel is handling several other matters which require his immediate

attention.

       Having fully examined and considered appellants’ amended motion, the Court is

of the opinion that, in the interest of justice, appellants’ amended third motion for

extension of time to file brief should be granted. Accordingly, we GRANT appellants’

amended third motion for extension of time to file appellants’ brief. Appellants’ brief shall

be filed with the clerk of this Court before 5:00 p.m. on Tuesday, January 3, 2023. The

Court will grant no further requests for extension of time from appellants.

                                                                       PER CURIAM

Delivered and filed on the
7th day of December, 2022.




                                             2